Citation Nr: 1432028	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.

5.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and depression.

6.  Entitlement to special monthly compensation based on loss of use of a creative organ, as secondary to diabetes mellitus.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and Mrs. [redacted] 

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1962 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2013, the e Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In January 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).  





REMAND

The Veteran asserts that the claimed disabilities are due to herbicide exposure in Vietnam.  The success of the claims hinges on whether the Veteran served in the Republic of Vietnam.

The Veteran served as an electrician mate aboard the U.S.S. Richard B. Anderson (DD-786) (ANDERSON) from December 24, 1963, to April 29, 1965.

The Veteran asserts that between December 1964 and January 1965 two special forces officers boarded the ship to recruit a sailor to run their boats.  The Veteran asserts that he possessed the required expertise and volunteered to help. 

The Veteran states that during his time away from the ANDERSON he participated in clandestine missions that involved ferrying special forces to the southern coast of Vietnam.  He stated that during one such ferry, he engaged in a firefight with the enemy and killed several women and children, which caused his current psychiatric disorder.  He asserts that he stayed at a hotel on the Vietnam coast, where he was exposed to herbicide agents.  He also asserts that after four to six weeks, he was flown back to the ANDERSON.

On January 16, 1965, the Veteran received the Armed Forces Expeditionary Medal for his service aboard the ANDERSON for the period of November 11, 1964, to January 15, 1965.  A signed, dated service personnel record shows that the Veteran acknowledged receipt of the Medal aboard the ANDERSON that same day.

The personnel diary and muster logs from the ANDERSON from January 1, 1965, to February 1, 1965, are relevant to verify whether or not the Veteran was absent from the ship. The deck logs of the ANDERSON are also relevant because the logs may show the arrival and departure of crew members or other personnel.






Accordingly, the case is REMANDED for the following actions:

1.  Under the duty to assist develop the claim in accordance with M21-1MR, IV, ii.1.H.aa to ee., pertaining to special operations. 

2.  Request from the appropriate federal custodian: 

a).  Deck logs of the U.S.S. ANDERSON (DD-786) from January 1, 1965, to February 1, 1965;  

b).  Personnel diary or muster logs of the U.S.S. ANDERSON (DD-786) from January 1, 1965, to February 1, 1965. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  After the above development is completed adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



